Citation Nr: 0802789	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-30 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder, to include as secondary to service-
connected low back and left knee disabilities.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected low 
back and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).  The claims file is in the jurisdiction of 
the VA Regional Office in St. Louis, Missouri.


FINDINGS OF FACT

1.  Service connection for right knee disorder was denied by 
a March 1998 rating decision.  After filing a timely notice 
of disagreement and perfecting his appeal, the veteran 
withdrew this appeal in August 1999.

2.  Evidence associated with the claims file since the 
unappealed March 1998 rating decision raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a right knee disorder.

4.  The competent medical evidence of record demonstrates 
that a right knee disorder is not related to active military 
service or to the veteran's service-connected low back and 
left knee disabilities. 

5.  The competent medical evidence of record demonstrates 
that a psychiatric disorder is not related to active military 
service or to the veteran's service-connected low back and 
left knee disabilities. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's March 1998 rating decision, and the veteran's claim for 
service connection for a right knee disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  A right knee disorder was not incurred in or aggravated 
by active military service, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.159, 3.310 (2007).

3.  A psychiatric disorder was not incurred in or aggravated 
by active military service, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in September 2004 advised the veteran 
of the foregoing elements of the notice requirements.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

I.  New and Material Evidence

In a March 1998 rating decision, the RO denied service 
connection for a right knee disorder because a diagnosis of a 
right knee disorder was not shown.  The veteran filed a 
timely notice of disagreement.  In August 1998, the veteran 
perfected his appeal.  However, in an August 1999 written 
statement, the veteran withdrew his appeal for entitlement to 
service connection for a right knee disorder.  Accordingly, 
the March 1998 RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 
20.1103 (2007).  

In June 2004, the veteran filed a claim to reopen the issue 
of entitlement to service connection for a right knee 
disorder.  In a November 2004 rating decision, the RO denied 
the veteran's claim to reopen because new and material 
evidence had not been received.  The veteran filed a timely 
notice of disagreement.  In a June 2005 statement of the 
case, the RO confirmed the prior rating decision.  In a 
December 2005 supplemental statement of the case, the RO 
reopened the claim of entitlement to service connection and 
denied service connection for a right knee disorder on the 
merits, as the evidence of record did not show that the 
veteran's right knee disorder was directly related to service 
or that his right knee disorder was related to any of his 
service-connected disabilities.  Accordingly, the RO found 
new and material evidence to reopen the claim.

Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the March 1998 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

Evidence of record at the time of the March 1998 rating 
decision included the veteran's service medical records which 
are negative for a diagnosis of a right knee disorder, and a 
September 1996 VA examination which did not diagnose a right 
knee disorder.  

Evidence submitted after the March 1998 rating decision 
includes post-service treatment records diagnosing 
osteochondritis dissecans of the right knee and multiple 
osteoarthritis.  Also, the veteran underwent a right knee 
arthroscopy in January 2001, which revealed some cartilage 
damage.  An October 2004 VA joints examination diagnosed 
right knee degenerative changes and discomfort.

The Board finds that the evidence is new because it was not 
previously submitted to VA.  The Board also finds that the 
newly submitted evidence is material, because it relates to 
an unestablished fact necessary to substantiate the claim, 
specifically, a diagnosis of a right knee disorder, and thus 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for a right knee disorder is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).  As such, the Board is not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394. 

II.  Service Connection Claims

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis 


requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  Right Knee Disorder

The veteran is seeking service connection for a right knee 
disorder, also claimed as secondary to his service-connected 
low back and left knee disabilities.  In a September 2005 
substantive appeal, the veteran stated that his symptoms 
include constant right knee pain and instability.  He further 
stated that he believed his right knee disorder to be the 
result of his service-connected left knee disorder.  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of a right knee 
disability.  The service entrance examination indicated there 
were no muskoskeletal defects.  A December 1992 separation 
examination revealed his lower extremities to be normal.  In 
a Report of Medical History completed at that time, the 
veteran denied having a trick or locked knee.  

In September 1996, a VA examination was conducted.  The 
veteran complained of joint pain in the right knee.  Upon 
examination, there were scars on both knees, which the VA 
examiner noted to be related to a trauma that occurred prior 
to service.  No right knee diagnosis was made.

Private medical treatment records from July 1999 through May 
2004 reveal the veteran's complaints of right knee pain with 
occasional locking and crepitus.  A January 2001 magnetic 
resonance imaging of the right knee revealed a small defect 
in the articular surface of the medial tibial plateau, which 
had the appearance of a 


small area of osteochondritis dissecans.  A January 2001 
operative report reveals that the veteran underwent an 
arthroscopy of the right knee, which showed cartilage damage.  

VA treatment records from April 1998 through October 2004 
reveal the veteran's complaints of right knee pain, swelling, 
and locking.  A February 2001 physical examination revealed 
right knee swelling.  The right knee was nontender without 
discoloration.  The diagnosis was multiple osteoarthritis, 
status post bilateral arthroscopic surgery.  In May 2004, 
physical examination of the right knee showed full range of 
motion, with crepitance on movement.  The diagnosis was 
multiple skeletal complaints.  

In October 2004, a VA joints examination was conducted.  The 
report reveals the veteran's complaints of right knee pain, 
with locking and giving way.  The veteran stated that he iced 
his knee, used topical medication, and had a knee brace.  
Physical examination revealed active range of motion (AROM) 
and passive range of motion (PROM) to be 124 degrees.  AROM 
post-exercise stopped at count 4, 115 degrees.  Extension was 
to 0 degrees.  The right knee was exercised by performing 
flexion and extension, which revealed loss of range of motion 
in the right knee.  There was audible crepitus, with 
patellofemoral joint pain on palpation.  McMurray's test and 
Lachmann's test were both negative.  There was no excessive 
warmth, rubor, or calor to the knee.  The VA examiner noted 
scars from porthole incisions and infrapatellar, pes 
anserine, mild bursal sponginess.  The veteran was unable to 
kneel or squat, and he had palpable tenderness and a negative 
valgus-varus stress test.  Patellar apprehension was not 
noted in the right knee.  The VA examiner diagnosed right 
knee degenerative changes and discomfort.

In October 2005, the veteran underwent another VA joints 
examination.  The veteran complained of right knee pain.  The 
veteran reported that he could stand and walk for 15 to 20 
minutes without having to sit down, but standing or walking 
for 30 minutes would require sitting down because of left 
knee and lumbar discomfort, rather than right knee pain.  He 
further reported flare-ups of right knee pain weekly.  


The veteran stated that during flare-ups, he felt that his 
right knee joint was stiff, and he avoided crouching or 
squatting.  Flare-ups lasted around 12 hours.  He denied any 
periods of incapacitation from right knee pain.  He described 
popping sensations and swelling in the right knee.  The 
veteran stated that he believed his right knee pain had 
increased due to favoring of the left knee, and also as a 
result of his lumbar problems.  

Upon physical examination, the veteran's right knee was 3/4 
of an inch smaller in circumference than the left knee.  The 
right knee had a suprapatellar arthroscopic surgical scar.  
He had no medial, lateral, or anterior posterior instability, 
and no gross clinical instability.  A patellar apprehension 
test was negative.  There was no heat, swelling, or redness 
of the knee and no crepitus noted during flexion and 
extension of the knee.  The veteran had full extension, and 
discomfort with flexion at 118 degrees on the first attempt 
and pain, with flexion at 115 degrees on the second attempt.  
The range of motion of the right knee was not further limited 
by pain, fatigability, or incoordination with repetitive 
testing.  The veteran's gait was notable for a mild left-
sided limp.  X-rays taken at that time revealed a normal 
right knee with no bone or joint abnormality.  The VA 
examiner opined that, "[a]s to the question . . . [of] 
whether there is present medical diagnosis shown on 
examination that can be attributed to the veteran's claim of 
secondary service connection for degenerative changes of the 
right knee, my reply is 'no.'"  Based upon a review of the 
claims folder, the VA examiner believed the right knee to be 
static.  The VA examiner concluded that he would "not . . . 
offer a medical diagnosis to the right knee as being in any 
way secondarily related to the veteran's service connected 
lumbar or left knee conditions."

The Board finds that the medical evidence of record does not 
support service connection for a right knee disorder as 
secondary to his service-connected low back and left knee 
disabilities.  There is a current diagnosis of a right knee 
disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
However, the VA examiner opined that the veteran's symptoms 
were not related to 


his low back or left knee disabilities.  See Allen, 7 Vet. 
App. 439 (holding that service connection on a secondary 
basis requires evidence sufficient to show that the current 
disability was caused or aggravated by a service-connected 
disability); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that the Board is not free to substitute 
its own judgment for that of an expert).  Although the 
veteran asserts that his right knee disorder is related to 
his service-connected low back and left knee disabilities, 
the veteran is not competent to provide such a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (noting that the veteran is not qualified to offer a 
medical opinion, but may speak to his symptoms, their 
duration, and their severity).  Accordingly, service 
connection for a right knee disorder, as caused or aggravated 
by the service-connected low back or left knee disabilities, 
is not warranted.

The Board notes that the medical evidence of record also does 
not support direct service connection for a right knee 
disorder.  As noted above, the veteran's private physician 
and a VA physician diagnosed a right knee disorder.  See 
Degmetich, 104 F.3d at 1333.  The service medical records 
were negative for a diagnosis of a right knee disorder or any 
reports of pain.  See Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Moreover, there is no 
medical evidence of record that shows that a right knee 
disorder is related to service.  See id. (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  The first medical evidence of a right 
knee disorder was in January 2001, over 8 years after service 
discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Accordingly, direct 
service connection for a right knee disorder is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Psychiatric Disorder

The veteran is seeking service connection for a psychiatric 
disorder, diagnosed as anxiety disorder, depressive disorder 
and mood disorder, also claimed as secondary to his service-
connected low back and left knee disabilities.  In a 
September 2005 substantive appeal, the veteran explained that 
he believed his psychiatric disorder to be caused by his 
service-connected back and left knee disabilities.

The veteran's service medical records are silent as to any 
complaints of or treatment for a psychiatric disorder.  A 
December 1992 separation examination found the veteran's 
psychiatric status to be normal.  In a Report of Medical 
History completed at that time, the veteran denied nervous 
trouble of any sort, depression, excessive worry, and trouble 
sleeping.

VA treatment records from February 2004 through June 2004 
note the veteran's complaints of anxiety, difficulty 
sleeping, restlessness, night sweats, depression, 
irritability, poor concentration, daily fatigue, social 
isolation, and loss of interest in significant activities.  
In a February 2004 psychiatry note, the veteran appeared 
insecure with symptoms of anxiety and mild depression.  The 
diagnoses were depressive disorder, not otherwise specified, 
and anxiety state.  A May 2004 mental health note revealed 
that the results of a mood disorder screening test showed the 
veteran to have moderate to marked depression.  The Burn's 
Anxiety Inventory indicated symptoms of severe anxiety.  
During the interview, the veteran was psychomotor-agitated 
and unable to sit still without fidgeting.  Upon mental 
status examination, the veteran was alert and fully oriented 
with good eye contact.  His mood was anxious and dysphoric, 
and his affect was blunted, restricted, and constricted.  The 
veteran denied hallucinations and illusions.  Thought process 
and thought content were normal, and the veteran denied 
suicidal and homicidal 


ideation.  Insight was limited and judgment was impaired.  
The veteran's memory was intact, but his recent memory was 
impaired.  The diagnoses were anxiety disorder, not otherwise 
specified, and depressive disorder, not otherwise specified.  
A Global Assessment of Functioning (GAF) score of 50 was 
assigned.

In November 2005, the veteran underwent a VA mental disorders 
examination.  The veteran complained of lack of patience, 
irritability, inability to sustain relationships, and 
anxiety.  Upon mental status examination, the veteran was 
alert and fully oriented, had good hygiene, was appropriately 
and neatly dressed, and was friendly and engaging.  Some 
speech delay with lack of articulation was noted.  There were 
no psychotic symptoms.  The veteran's mood was euthymic, and 
his affect was congruent.  The veteran's immediate recall was 
noted to be without error and his delayed recall was mildly 
below expectations.  The VA examiner stated that the 
veteran's memory was not grossly defective.  The veteran's 
attention and concentration were adequately preserved, and 
his abstraction was fair to good.  Mental control was within 
normal limits, judgment was fair, impulse control was fair, 
and insight was quite limited.  A Beck's Anxiety Index test 
and a Beck's Depression Inventory test both revealed severe 
symptoms, however the VA examiner found that the veteran 
showed minimal symptoms of anxiety.  The VA examiner 
concluded that the veteran had probable anxiety and/or 
depressive symptoms, but that his symptoms did not seem to be 
focused in any given area or with any given symptom complex.  
There was some mood disorder seemingly present, but there was 
no clear connection with his physical symptoms.  The VA 
examiner stated that "[i]n general, the situations which 
[the veteran] says occasion his anxiety are situations where 
anxiety would be normatively expected behavior such as having 
no money to pay bills."  The diagnosis was mood disorder, 
not otherwise specified.  A GAF score of 56 was assigned.

The Board finds that the medical evidence of record does not 
support service connection for a psychiatric disorder as 
secondary to his service-connected low back and left knee 
disorders.  There is a current diagnosis of a psychiatric 
disorder.  See Degmetich, 104 F.3d at 1333 (holding that the 
existence of a current disability 


is the cornerstone of a claim for VA disability 
compensation).  However, the VA examiner opined that the 
veteran's psychiatric disorder was not related to his 
service-connected disabilities because there was no clear 
connection between his psychiatric symptoms and the physical 
symptoms of his service-connected disabilities.  See Allen, 7 
Vet. App. 439 (holding that service connection on a secondary 
basis requires evidence sufficient to show that the current 
disability was caused or aggravated by a service-connected 
disability); see also Colvin, 1 Vet. App. at 175 (holding 
that the Board is not free to substitute its own judgment for 
that of an expert).  Although the veteran asserts that his 
psychiatric disorder is related to his service-connected low 
back and left knee disabilities, the veteran is not competent 
to provide such a medical opinion.  See Espiritu, 2 Vet. App. 
at 494-95 (noting that the veteran is not qualified to offer 
a medical opinion, but may speak to his symptoms, their 
duration, and their severity).  Accordingly, service 
connection for a psychiatric disorder, as caused or 
aggravated by his service-connected low back and left knee 
disorders, is not warranted.

The medical evidence of record also does not support direct 
service connection for a psychiatric disorder.  As noted 
above, the veteran has diagnoses of anxiety disorder, 
depressive disorder, and mood disorder.  See Degmetich, 104 
F.3d at 1333.  The veteran's service medical records, 
however, were negative for any complaints, diagnoses, or 
treatment for a psychiatric disorder.  See Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
Moreover, there is no medical evidence of record that shows 
that a psychiatric disorder is related to service.  See id. 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  The first medical evidence of a 
psychiatric disorder was in February 2004, over 11 years 
after service discharge.  See Mense, 1 Vet. App. at 356 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of 


disorder).  Accordingly, direct service connection for a 
psychiatric disorder is not warranted.

Because the evidence of record does not relate the veteran's 
psychiatric disorder to his military service, or to a 
service-connected disorder, the preponderance of the evidence 
is against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for a right knee disability, to include as 
due to service-connected low back and left knee disabilities 
is denied. 

Service connection for a psychiatric disorder, to include as 
due to service-connected low back and left knee disabilities, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


